Honorable D. Richard Vogea
county Attorney
Wilson County
FloresvIlle, Texas
Dear Mr. Voges:          Opinion No. O-7226
                         Re: Whether or not It Ia the
                             mandatory ama of a aounty
                             through Its proper officials to
                             hold the eleotlon on H&ember 7,
                             1246, on the constitutional
                             amendment to be submitted upon
                             that date.
Your request for an opInlon upon the above subjept matter is
as followsI
     t1With further referenoe to the eleotion to be held on
Thursday November 7th, after the General Eleotiom on Tuesday
November 5th, on a Constitutional Amendment, your opinions
indicate that It Is mandatory for the County Judge to order
and issue notice of such eleotlon and that If no suoh notice
Is given the election would nevertheless be valid.
'uow then, the County through the County Judge o Commissionerts
Court must furnish the supplies for such electioi ; is it
mandatory on the part of the County Judge to furnish such
supplies and In the event such supplies arm not ao furnished
no election can be held; furthermore, if t$aeOoqty Judge or
CommIssioner*s Court refuse to appoint election officers and
refuse to pay thesame no eleotion can be held.
"The question I want answered, is it mandatory for a County,
through its proper offI.aialsto hold the eleation on November
7th on the Constitutional &mendment.n
Your question should be answered in the affirmative.
Section 1 of Article XVTI of the Constitution,,relating to the
mode of amendIng the Constitution, Is as fOllOWSI
     "The Legislature, at any biennial session, by a vote of
     two-thirds of all the members elected to eaoh House,
     to be entered by yeas and nays on the journals, maY
     propose amendments to the Constitution, to be voted
Honorable D. Richard Voges - page 2, O-7226


    upon by the qualified electors for members of the
    Legislature, which proposed amendments shall be duly
    published onoe a week for four weeks, commencing at
    least three months before any election, the time of
    which shall be specified by the Legislature, In one
    weekly newspaper of each oounty,~,inwhich such a news-
    paper maybe published; and it shall be the duty of the
    several returning officers of said election, to open a
    poll for, and make returns to the Secretary of State,
    of the number of legal votes cast at said election for
    and against said amendments; and if more than one be
    proposed, then the number of votes cast for and against
    each of them; and if It shall appear from said return,
    that a majority of the votes cast, have been cast in
    favor of any amendment, the said amendment so receiving
    a majority of the votes cast, have been cast in favor
    of any amendment, the said amendment so receiving a
    majority of the votes Cast, shall become a part of
    this Constitution, and proclamation shall be made by
    the Governor thereof."
This Section itself by necessary   implication -- if not In
express language -- makes It the   mandatory duty for each
county in the State, through its   proper officials, to hold
the election on the day named by   the Legislature in submitting
the amendment.
Our conclusion is accentuated by   Article   2923   et   seq of the
statutes governing elections.
You are accordingly advised as above Indicated.
                                     Very truly yours
                              ATTORNEY GPNERAL OF TEXAS
                               s/ Ocie Speer             -
OS-MR/cg                      BY
                                                    Ocie Speer
APPROVED MAY 25, 1946                                Assistant
s/ Carlos C. Ashley
FIRST ASSISTANT ATTORNEY GENERAL

APPROVED opinion committee By BWB, Chairman